—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 4, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as an airline mechanic. Anticipating that the work of his department was to be “outsourced” (i.e., performed by outside companies), claimant resigned, taking advantage of the employer’s early retirement incentive program. The Unemployment Insurance Appeal Board subsequently ruled that claimant was disqualified from receiving benefits because he left his employment without good cause. We affirm. It has been held that an individual who opts to participate in an early retirement incentive program when there is continuing work available has left his or her employment under disqualifying circumstances (see, Matter of Raphael [Sweeney], 239 AD2d 652; Matter of Russo [Sweeney], 235 AD2d 895). We conclude that substantial evidence supports the Board’s ruling (see generally, Matter of Fisher [Levine], 36 NY2d 146).
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.